DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement filed 2/23/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-13 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 21 recite “…wherein the narrow band laser diode is a master oscillator power amplifier (MOPA) laser diode with a low power seed distributed Bragg reflector (DBR) laser diode and a monolithic power amplifier…”
This limitation is not entirely accurate, based on the supporting specification.
Figure 2 of the specification shows a master oscillator power amplifier (MOPA) including a laser section (250) and power amplifier (210) wherein the oscillator (220) is located between the Bragg reflectors (230 and 240). 
As a result, is suggested that this limitation be amended to:
including a low power seed distributed Bragg reflector (DBR) laser diode and a monolithic power amplifier…”
Claims 3, 4 and 9-13 depend on claim 1.
Claims 22-29 depend on claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (2018/0231659).
With respect to claim 1, Campbell et al disclose: A LIDAR instrument [ taught by figure 1 ] comprising: a transmitter including a narrow band laser diode configured to emit light in a spectral envelope of 2 nm or less around a central wavelength [ Campbell et al teaches a transmitter (110) that can be a laser diode (paragraph [0048] ) ], wherein the narrow band laser diode is a master oscillator power amplifier (MOPA) laser diode with a low power seed distributed Bragg reflector (DBR) laser diode and a monolithic power amplifier [ not disclosed by Campbell et al ], wherein the spectral envelope overlaps with an atmospheric molecular absorption band in which solar radiation is attenuated by at least 3 dB compared to an adjacent non-spectrally-attenuated wavelength band [ paragraph 6 of Campbell et al teaches that their device operates in a band that delineates maximum atmospheric absorption; paragraph [0032] teaches attenuation values up to 99%, thus meeting the limitation of at least 3 dB ], wherein an molecular absorption in the atmospheric molecular absorption band is [ paragraph [0032] of Campbell et al states “…This attenuation can be due to combinations of absorption by water vapor, carbon dioxide, oxygen, ozone, methane, and/or nitrous oxide, as well as Rayleigh scattering…” ], and wherein the atmospheric molecular absorption band is located between 700 nm and 10,000 nm [ taught by figure 4 of Campbell et al ]; and a detector [ taught by detector (130) ] including a filter configured to receive reflected light in a band of 5 nm or less around the central wavelength [ taught by paragraph [0041] ].
Campbell et al does not explicitly teach that the diode source be of a narrow band configured to emit light in a spectral envelope of 2 nm or less around a central wavelength.
However, paragraph [0041] of Campbell et al states “…In some embodiments, the filter 150 is a narrow band-pass filter which transmits the operating wavelength of the lidar system and attenuates other wavelengths of light. The width of the bandpass filter may be, for example, 15 nm or less, 10 nm or less, 5 nm or less, or 3 nm or less…”
This teaching implies an operating transmission band narrower than 3nm, thus being suggestive to a skilled artisan to use a diode operating in a spectral envelop of 2nm or less around a central wavelength.
Also, paragraph [0079] of the translation of Gibert et al teaches that a spectral width of .05nm was a known property of a laser light source. 
Campbell et al does not teach “…wherein the narrow band laser diode is a master oscillator power amplifier (MOPA) laser diode with a low power seed distributed Bragg reflector (DBR) laser diode and a monolithic power amplifier…”
Figure 4 of Sayyah et al teaches that is was known at the time of the present application to have used a MOPA configuration including a DBR master oscillator (405) and semiconductor amplifier (430) integrated on a chip – see paragraph [0039].

Claim 21 is rejected by the combination of Campbell et al, Gibert et al, and Sayyah et al applied to claim 1.
Claims 2, 3, 22 and 23 are taught by paragraph [0039] of Campbell et al.
Claims 4 and 24 would have been obvious because paragraph [0031] of the translation of Gibert et al taught that lights sources operating in the near IR band can operate between 1.6nm and 2.0nm.
Claims 9 and 25 are taught by paragraph [0004] of Campbell et al.
Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al, Gibert et al and Sayyah et al as applied to claims 1 and 21 above, and further in view of Tchoryk et al (2015/0233962).
Claims 10 and 26 would have been obvious because Tchoryk et al teach that using a LIDAR to make Doppler measurement in the atmosphere was a common practice.
Claims 11, 12, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over   Campbell et al, Gibert et al and Sayyah et al, as applied to claims 1 and 21 above, and further in view of Digonnet et al (8,223,340).
Column 10, lines 19-48 of Digonnet et la teach that the coherence length of a light source can range from 100 microns to 100 kilometers. The design choice is to match the length to a desired noise level.
As a result, claims 11, 12, 27 and 28 would have been obvious in that they recite properties dependent on the range of expected return signals in the device created by the combination of the teachings of Campbell et al, Gibert et al and Sayyah et al.
s 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al, Gibert et al and Sayyah et al, as applied to claim1 and 21 above, and further in view of Chen (6,376,269).
	Column 7, lines 27-30 of Chen teach that a single spatial mode and single longitudinal mode are known properties of a cavity defined by Bragg reflectors.
	As a result, claim 13 and 29 would have been obvious because they set forth known, thus inherent, properties of the DBR structure disclosed by figure 4 of Sayyah et al.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645